Per Curiam.
This appeal by the defendant attacks a judgment rendered by the trial court on the ground *629that the court found facts without evidence to support those facts. An appellate court may not retry facts and its duty upon review when such a claim is made is limited to a determination of whether the trial court’s judgment was clearly erroneous in this respect. A careful review of the record and briefs in this appeal leads to the conclusion that the trial court was not in error.
There is no error.